638 So.2d 626 (1994)
Lindel Ray DAVIDSON, Appellant,
v.
The STATE of Florida, Appellee.
No. 94-1120.
District Court of Appeal of Florida, Third District.
July 5, 1994.
Lindel Ray Davidson, in pro. per.
Robert A. Butterworth, Atty. Gen., for appellee.
Before HUBBART, BASKIN and COPE, JJ.
PER CURIAM.
As the purported recantation testimony is neither sworn nor particularized, and there is no showing how (if at all) the claimed recantation would have affected the trial, the trial court was entirely correct in denying the motion for postconviction relief as facially insufficient.
Affirmed.